Title: To John Adams from John Gardiner, 10 November 1817
From: Gardiner, John
To: Adams, John


				
					Sir
					General Land Office 10th Novemr. 1817
				
				I take leave to present to you a Map, (of the military bounty Lands in the Illinois Territory) engraved for the use of the Soldiers of the late Army. By means of these Maps every Soldier can, for one dollar, obtain accurate information relative to the soil, Timber, & position of the Tract which falls to his lot, & thereby appreciate the value of his Country’s bounty.I have the honor / to be with high respect / Sir / your obedt servt
				
					John Gardiner
				
				
			